EXHIBIT B
UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT Of NEW YORK



NATIONAL ASSOCIATION FOR THE
ADVANCEMENT Of COLORED PEOPLE, SPRING
VALLEY BRANCH; JULIO CLERVEAUX;
CHEVON DOS REIS; ERIC GOODWIN; JOSE                                 [PROPOSED] ORDER
VITELIO GREGORIO; DOROTHY MILLER;                                 No. 17-CV-8943 (CS) (JCM)
HILLARY MOREAU; and WASHINGTON
SANCHEZ,

                                   Plaintiffs,

                 -   against   -




EAST RAMAPO CENTRAL SCHOOL DISTRICT,

                                    Defendants.




[PROPOSED] ORDER GRANTING LETTER MOTION TO SEAL EXHIBIT F TO THE
       PLAINTIFFS’ LETTER MOTION. DATED OCTOBER 25. 2018

       By letter dated November 1, 2018 (the “Letter Motion”), the Plaintiffs moved for an

order authorizing them to file under seal Exhibit F to the Plaintiffs Letter Motion to compel

non-party Yehuda Oshry to produce documents and provide testimony, dated October 25, 2018

(the “Letter Motion to Compel”); and due and proper notice of the Letter Motion having been

provided; and it appearing that no other or further notice need be provided; and the Court having

found and determined that the relief sought in the Letter Motion is appropriate pursuant to the

Stipulated Protective Order dated february 6, 2018, and that the legal and factual bases set forth

in the Letter Motion establish just cause for the relief granted here;

       IT IS HEREBY ORDERED THAT:

    1. The Letter Motion is GRANTED;

   2. Plaintiffs are authorized to permanently file Exhibit F to the Plaintiffs’ Letter Motion

       to Compel under seal; and
   3. The terms and conditions of this Order shall be immediately effective and enforceable

      upon its entry.



Dated: New York, New York

                               ,2018



                                                  The Honorable Judith C. McCarthy




                                              2
